         Case 1:19-cv-00284-GLS-CFH Document 37 Filed 03/18/20 Page 1 of 2



                                  BARCLAY DAMONLLP


Michael J. Murphy
Partner

                                                          March 18, 2020

VIA ECF
Hon. Christian F. Hummel
United States District Court
Northern District of New York
445 Broadway
Albany, NY 12207

             Re:   Jane Doe v. Union College. et al.
                   Civil Action No. 1:19-ev-00284(GFS/CFH)
                   Our file: 3106024

Dear Magistrate Judge Hummel:

        As the Court is aware, our firm represents the defendants relative to the above-referenced
matter. We are writing in response to the Order dated March 16, 2020 directing answers to be
filed on behalf of all defendants, including Trish Williams, Melissa Kelley, and Darcy Czajka by
March 19, 2020. As will be explained below, these individuals are no longer defendants in this
action. For this reason, the defendants request an amendment of the March 16, 2020 Order to
reflect that an answer need be filed only for the remaining defendants, Union College and the
Board of Trustees of Union College. We are also requesting a three-week extension of time to
answer.

        Plaintiff commenced this action by filing a complaint on March 1, 2019 (Dkt. 1). This
complaint asserted the following causes of action against individually-named defendants, Trish
Williams, Melissa Kelley, and Darcy Czajka: (1) Title IX — Hostile Education Environment —
Sexually Hostile Culture;(2) Title IX — Deliberate Indifference;(3) Negligence;(4) Intentional
and/or Negligent Infliction of Emotional Distress; and (5) Breach of Contract. The defendants
moved to dismiss this complaint, in part, as it improperly asserted causes of action against the
individually-named defendants (Dkt. 13-3).

        Plaintiff subsequently filed an amended complaint on April 22, 2019 (Dkt. 19). The
amended complaint states that the causes of action asserted against "the University Defendants"
refer to Union College and the Union College Board of Trustees (Dkt. 19, fn. 2). Only claims
against the "Defendants" include both the "University Defendants" and the individually-named
defendants, Williams, Kelley and Czajka(Dkt. 19,fn. 3). The amended complaint only asserts the
following causes of action against the individually-named defendants: (1) Negligence; and (2)
Intentional and/or Negligent Infliction of Emotional Distress(Dkt. 19).



                          80 State Street - Albany, New York 12207 barclaydarnon.com
                     MJMurphy@barclaydamon.com Direct: (518)429-4209 Fax:(518)427-3474

20205459,1
         Case 1:19-cv-00284-GLS-CFH Document 37 Filed 03/18/20 Page 2 of 2


Hon. Christian F. Hummel
March 18, 2020
Page 2


         The defendants moved to dismiss the amended complaint as well (Dkt. 24-3). This motion
also sought dismissal ofthe amended complaint in its entirety, including the claims asserted against
the individually-named defendants(Dkt. 24-3, Points II, III, and IV). Plaintiff's opposition to the
defendants' motion to dismiss states that plaintiff's Title IX claims are asserted only against the
University Defendants, and not against Trish Williams, Melissa Kelley and Darcy Czajka (Dkt.
26, fn. 5).

        The Court issued its Decision and Order on the defendants' motion to dismiss on March 5,
2020 (Dkt. 34). The Court dismissed the following causes of action: (1) Title IX — hostile
education environment;(2)negligence; and(3)negligent and/or intentional infliction ofemotional
distress (Dkt. 34, p. 25). As a result of this decision, the only remaining claims in this action are
breach of contract and Title IX — deliberate indifference. Id. Neither ofthese causes of action are
asserted against the individually-named defendants (Dkt. 19, pp. 42, 46).

        Based on the foregoing,the defendants request an amendment ofthe March 16,2020 Order
to reflect that an answer need only be filed by defendants, Union College and the Board of Trustees
of Union College.

        In addition to the foregoing, the defendants request a three-week extension of time to
submit their answer, until April 9, 2020. The parties have had an opportunity to confer, and
plaintiff has consented to this request.

         Thank you for your consideration of this request.

                                                      Very truly yours,



                                                     Michael J. Murphy


cc:      Via ECF
         Gabrielle Vinci, Esq.
         Nesenoff& Miltenberg, LLP
         363 Seventh Avenue, 5th Floor
         New York, NY 10001




20205459.1
